993 F.2d 1548
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Adam HOLTON, Defendant-Appellant.
No. 92-5987.
United States Court of Appeals, Sixth Circuit.
April 21, 1993.

Before:  JONES and GUY, Circuit Judges, and COHN, District Judge*
PER CURIAM.


1
Adam Holton appeals a jury verdict of guilty on a one-count indictment of attempted possession of cocaine base with intent to distribute.   A sentence of 33 months imprisonment was imposed to be followed by a five-year term of supervised release.   We affirm.


2
This case arose out of a "sting" investigation into the importation of drugs into the Shelby County Jail.   It was designed to identify deputy jailers who were being paid by jail inmates to deliver drugs, including crack cocaine, into the facility.


3
The "sting" operation incorporated an inmate, Theodore Carr, and his wife, Estelle, who was recruited to work in the investigation.   Among the proof offered by the government was the testimony of Theodore Carr about Holton's previous drug selling experiences with which he was familiar.   Appellant Holton, at the conclusion of the government's case and again at the end of his case, moved for judgment of acquittal.


4
On appeal, it is claimed by appellant that the court erred in overruling his objection to the admission of testimony about the alleged prior drug selling with the inmate-witness Theodore Carr.   We find that the trial court did not abuse its discretion.   United States v. Ramirez, 871 F.2d 582 (6th Cir.), cert. denied 110 US S.Ct. 127 (1989).   Furthermore, error is asserted to have occurred in denying Appellant's motion for judgment of acquittal.   We find no error.   United States v. Zipkin, 729 F.2d 384, 390 (6th Cir.1984).


5
Upon a thorough review of the record, consideration of the briefs and authorities cited, we reject the contentions of the Appellant, find that the conviction is supported by sufficient evidence.   Jackson v. Virginia, 443 U.S. 307, 319 (1979).   As a result, we AFFIRM.



*
 The Honorable Avern Cohn, United States District Judge for the Eastern District of Michigan, sitting by designation